PER CURIAM
Leon St. Cin ("Defendant") appeals from the judgment upon his conviction following a jury trial for one count of abuse or neglect of a child in violation of Section 568.060 RSMo 2000. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).